DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 and 8-14 and 16-24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mitchell et al (10,311,624).
Regarding claims 1, 21, 22, 23 and 24 Mitchell discloses,
  	A first detector which irradiates light onto the target object (note fig. 2 block 230 and 232, irradiates light onto the target object) and detects light emitted from the target object (note col. 21 lines 31-34, light box provides lighting); 
A first shape information generator which generates first shape information representing a first shape of the target object on the basis of a detection result of the first detector (note fig. 1 block 106, examiner interprets body component as first shape generator, provides appearance information from imaging device and depth sensor, note col. 21 lines 11-14); and 
a second shape information generator which adds a second shape, which is based on information different from the detection result of the first detector, to the first shape, and which generates second shape information representing a shape including the first shape and the second shape (col. 18 lines 29-55, examiner interprets head component as second shape information generator, different information form body component).

Regarding claim 2 Mitchell discloses,
 	Detection device comprising a portion specifier which specifies a portion in the first shape on the basis of the first shape information generated by the first shape information generator, wherein a second shape information generator adds the second shape to the first shape so as to the second shape be at a preliminarily set relative position with respect to the portion specified by the portion specifier (note fig. 8, block 812 and col. 24, 53-67, shows silhouette as body is portions in sections).

Regarding claim 3 Mitchell discloses,
 	Wherein the first detector executes detection under a first detection condition, and the different information includes information obtained by executing detection under a second detection condition which differs from the first detection condition (note col. 24 lines 53-67, examiner interprets different conditions as different heights).

Regarding claim Mitchell discloses,
 	Wherein the second detection condition differs from the first detection condition in one or both of a relative position of detection origin where the target object is detected with respect to the target object and a detection method of detecting the target object (note col. 24 lines 53-67, examiner interprets heights as relative positions).

Regarding claim 5 Mitchell discloses,
 	Wherein the different information includes one or both of a detection result of a sensor which comes in contact with the target object and detects a surface of the target object and a detection result of a sensor which detects a surface of the target object by means of visible light emitted from the target object (note fig. 2, block 230 and 232, light box illuminate light on target object).

Regarding claim 6 Mitchell discloses,
 	Wherein the first detector executes detection under the first detection condition, and the detection device further comprises a second detector which detects the target object under a second detection condition different from the first detection condition and obtains the different information (note col. 24 lines 53-67, examiner interprets different conditions as different heights).

Regarding claim 7 Mitchell discloses,
 	Wherein the different information includes shape information which is generated on a computer by a creator (note fig. 8 head and torso and fig. 1 block 106, body component is different from head component).

Regarding claim 9 Mitchell discloses,
 	Wherein the target object includes a human body and an equipment attached to the human body, and a portion in the target object corresponding to the first shape includes a portion in the human body other than the portion covered by the equipment (note fig. 1, block 106, body component).

Regarding claim 10 Mitchell discloses,
 	Wherein the target object includes a human body and an equipment attached to a head of the human body, the first shape includes a shape of a portion in the human body other than the head, and the second shape includes a shape representing the head of the human body or the equipment (note fig. 1, block 108 head component and fig. 8 shows portion of human body and second shape includes head).

Regarding claim 11 Mitchell discloses,
 	Wherein the portion in the target object corresponding to the first shape includes one or both of a portion in the target object where spatial frequency is relatively low and a portion in the target object where reflectance of the light is relatively high (note col. 45 lines 25-28, light relative to target).

Regarding claim 12 Mitchell discloses,
 	Wherein the first shape includes a shape obtained by selecting a depth of relatively high accuracy in the detection result of the first detector, and the second shape includes a shape representing a portion of the target object corresponding to a depth of relatively low accuracy in the detection result of the first detector (col. 12 lines 25-40, depth sensors position relative to imaging device, for processing head and body components).

Regarding claim 13 Mitchell discloses,
 	Wherein the second shape includes a shape which represents a portion in the target object (note fig. 1, block 108, head component) different from a portion corresponding to the first shape (note fig. 1, block 106, body component), and the portion in the target object corresponding to the second shape includes one or both of a portion in the target object where spatial frequency is relatively high and a portion in the target object where reflectance of the light is relatively low (col. 12 lines 25-40, depth sensors position relative to imaging device, for processing head and body components).

Regarding claim 14 Mitchell discloses,
 	Wherein the target object includes a human body and an equipment attached to the human body, the portion specifier specifies a portion of the human body in the first shape (note fig. 1, block 106, body component), and the second shape information generator arranges the second shape at a position preliminarily set with respect to the position of the portion of the human body (note fig. 1, block 108, head component).

Regarding claim 16 Mitchell discloses,
 	Wherein the second shape information generator (note fig. 1, block 108, head component) estimates an orientation of the portion in the target object corresponding to the second shape on the basis of the first shape, and sets an orientation of the second shape with respect to the first shape on the basis of the estimated orientation (note col. 22 lines 1-10, head orientation cited).

Regarding claim 17 Mitchell discloses,
 	Detection device comprising a memory storage which stores shape information representing the second shape (note col. 5 lines 30-35, stores different shape models).

Regarding claim 18 Mitchell discloses
 	Detection device comprising a memory storage which stores information of the preliminarily set relative position (note col. 3 lines 14-16, depth information stored).

Regarding claim 19 Mitchell discloses,
 	Wherein the target object includes a human body (note fig. 2 block 218 and target col. 21 lines 1-3) and an equipment attached to a head of the human body, the second shape includes a shape representing the head of the human body (note fig. 1, block 108, head component) or the equipment, and the second shape information generator generates (note fig. 1, block 108), for a viewpoint preliminarily set in the second shape, positional information of the viewpoint at a time of arranging the second shape with respect to the first shape (note col. 10 lines 58- col. 11 lines 5, visual content present within a field-of-view of the first imaging device. A second imaging device including an image sensor may generate output signals defining second image information including visual content present within a field-of-view of the second imaging device).

Regarding claim 20 Mitchell discloses,
Detection device comprising a rendering processor which estimates an image viewed from the viewpoint on the basis of the positional information of the viewpoint (note col. 10 lines 58-67, visual content present within a field-of-view of individual ones of one or more imaging device(s)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mitchell in view of “Official Notice”.
 	Mitchell discloses limitations of claim 1.  Mitchell does not clearly disclose he first detector detects a depth by irradiating infrared light onto the target object and detecting infrared light emitted from the target object, and the different information includes information other than the depth, which is obtained by irradiating infrared light onto the target object and detecting infrared light emitted from the target object.  However, the detecting a depth by irradiating infrared light is well-known in the art, and the fact that the limitation is well-known, the examiner takes “Official Notice”. The limitation detecting a depth by irradiating infrared light is used for proper connection.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include detecting a depth by irradiating infrared light in the system of Mitchell such that the processing of shape will be more efficient.

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter for dependent claim 15.  Prior art could not be found for the features target object includes a human body and an equipment attached to the human body, the equipment includes a first portion from which at least a part of light irradiated from the first detector is emitted toward the first detector and a second portion which is arranged at a predetermined relative position with respect to the first portion, and in which the amount of light emitted toward the first detector among the light irradiated from the first detector is smaller than that in the first portion, the second shape information generator arranges the second shape at a position preliminarily set with respect to the position of the first portion of the equipment in the first shape.  These features in combination with other features could not be found in the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY M DESIRE whose telephone number is (571)272-7449. The examiner can normally be reached Monday-Friday 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



G.D.

May 6, 2022
/GREGORY M DESIRE/Primary Examiner, Art Unit 2664